     Case 19-10740     Doc 73  Filed 05/31/19 Entered 05/31/19 14:03:32                Desc Main
                                 Document     Page 1 of 3
                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

     In re: VAUDO, JOSEPH A.
            SSN: xxx-xx-8895                                  Chapter 13
                                         Debtor(s)            Case No. 19-10740-FJB

                     TRUSTEE’S OBJECTION TO CONFIRMATION OF
                          THE DEBTOR’S CHAPTER 13 PLAN

        Now comes Carolyn A. Bankowski, Standing Chapter 13 Trustee (“Trustee”), and
respectfully objects to confirmation of the Debtor’s Amended Chapter 13 Plan, (the “Plan”), and
for reasons says as follows:

1.       The Debtor filed a Chapter 13 petition for bankruptcy relief on March 7, 2019.

2.       On April 16, 2019 the Trustee convened and presided at a Section 341 Meeting of
         Creditors wherein the Debtor appeared with Counsel was sworn and examined.

3.       The Debtor filed the Plan on May 24, 2019. The Trustee is unable to recommend
         confirmation at this time.

4.       In Part 2.A. Plan Length and Payments: the Debtor checks the box ’60 Months 11 U.S.C.
         subsection 1325(b)(4)(a)(ii)’. However, review of the 122C Form shows the Debtor is
         ‘below median’. Therefore the box ‘Months. 11 U.S.C. subsection 1322(d)(2)’ should be
         checked and a Statement of Cause should be provided. The Trustee asserts that the
         Debtor fails to provide a Statement of Cause in support of the 60 month term.

5.       Review of Part 8 Non-Standard Provisions evidences that the Debtor states the following
         with respect to the secured claim held by Anthony Prevett: The Debtor is in the process of
         listing 19 Grove Street, Sandwich, MA, and his business Mr. Vaudo’s Fish Market located at 8
         Gallo Road, Sandwich, MA for sale to pay in full the debt owed to Anthony Prevett.
         However, the Plan fails to specify a timeline or alternative treatment should the property
         and business not sell. The Debtor’s Plan is not feasible unless the property and business
         are sold.

6.       Further, Amended Schedule I reflects increased income on line 8b from $2,500.00 per
         month to $48,963.25 per month with no explanation or documentation to show the source
         of the increased income The Trustee cannot determine if the income listed is accurate
         without further documentation and cannot determine if the Plan is feasible.

7.       Based on the aforementioned, the Trustee is unable to recommend the Plan for
         confirmation at this time.
  Case 19-10740       Doc 73       Filed 05/31/19 Entered 05/31/19 14:03:32 Desc Main
                                     Document     Page 2 of 3
        WHEREFORE, the Trustee requests that the Court sustain the objection to confirmation
and for such other relief as is proper.

Dated: May 31, 2019                     Respectfully submitted,
                                       Carolyn A. Bankowski
                                       Standing Chapter 13 Trustee
                                       By: /s/ Carolyn A. Bankowski
                                       Carolyn A. Bankowski, BBO# 631056
                                       Patricia A. Remer, BBO #639594
                                       Office of the Chapter 13 Trustee
                                       PO Box 8250
                                       Boston, MA 02114-0033
                                       (617) 723-1313
                                       13Trustee@ch13boston.com
  Case 19-10740      Doc 73  Filed 05/31/19 Entered 05/31/19 14:03:32              Desc Main
                               Document     Page 3 of 3
                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS


  In re: VAUDO, JOSEPH A.
         SSN: xxx-xx-8895                                  Chapter 13
                                       Debtor(s)           Case No. 19-10740-FJB


                                     Certificate of Service

       The undersigned hereby certifies that on May 31, 2019, a copy of the Trustee’s Objection
to Debtors Chapter 13 Plan was served via electronic filing, first class mail, postage prepaid on
the debtor and debtor’s counsel at the addresses set forth below.


       Joseph A. Vaudo
       P.O. Box 248
       Sandwich, MA 02563

       Peter M. Daigle, Esq.
       1550 Falmouth Road
       Suite 10
       Centerville, MA 02632


                                                    By: /s/ Carolyn A. Bankowski
                                                       Carolyn A. Bankowski
